DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Claims and Remarks filed on 08/12/2022
Claims 2 and 12 have been cancelled

Response to Arguments
Applicant's arguments and Amendments filed After Final on 08/12/2022 have been fully considered.  In view of the Amendments filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 11 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a dual sensor imaging system or a depth calculation method of a dual sensor imaging system as recited in “control the at least one color sensor and the at least one IR sensor to respectively capture a plurality of color images and a plurality of IR images by adopting a plurality of exposure conditions suitable for an imaging scene, wherein the plurality of exposure conditions comprising aperture, shutter, and photosensitivity are determined by light metering technology; 
adaptively select a combination of the color image and the IR image that are comparable to each other from the color images and the IR images; and 
calculate a depth map of the imaging scene by using the selected color image and IR image, 
wherein the processor is configured to load and execute the computer program to: select a color image that can reveal color details of the imaging scene from the color images as a reference color image; 
identify at least one defect area lacking texture details in the reference color image; and 
select an IR image that can reveal the texture details of the defect area from the IR images to be used as a combination for comparison with the reference color image” as combined with other limitations in claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        Tuesday, September 6, 2022